DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 23-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogura, U.S. Patent 9,538,817.
Ogura teaches a zipper comprising a zipper slider garage (30, 38) including an inner wall which includes first and second incline portions (32, 42) which form a seal against a bottom portion of a zipper slider (see Abstract).
Regarding Claim 23, see angled edges of elements 32 and 42 which appear to meet the limitations as claimed.
Regarding Claim 24, see drawing selection below and note the inner wall would meet the limitations when the slider garage is fastened.

    PNG
    media_image1.png
    256
    418
    media_image1.png
    Greyscale

Regarding Claim 25, see male side 38 and note how the angle of element 32 would be angled toward that male side.
Regarding Claim 26, see male portion 48.
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “overmolded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claim 27, see fig. 13 which appears to show an angled edge angling away from a female side of the garage (30).
Regarding Claim 26, see female portion 36.
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “overmolded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura as applied to claim 1 above, and further in view of Martinson, U.S. Patent Application Publication 2015/0374074.

Martinson clearly teaches a zipper with a male side (116) and a female side (250) which are, respectively, a ball portion and a socket portion.
At the time of the invention it would have been obvious to one of ordinary skill in the art to provide the garage of Ogura with a zipper in the style of Martinson because a waterproof zipper would complement a waterproof slider garage to make a fully waterproof fastening system and keep a user dry, [Claim 2].
Regarding Claims 3-5, see male elements 105 and 115-17 and female element 110 which teach the structures claimed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677